Order entered June 24, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00778-CV

                            IN RE CYNTHIA PARKER, Relator

                 Original Proceeding from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-02558-A

                                          ORDER
                      Before Justices Lang-Miers, Whitehill and Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE